UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1982


EMMANUELA THE TAKOH,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 23, 2017                                         Decided: April 3, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Edward W. Neufville, III, LAW OFFICE OF EDWARD W. NEUFVILLE, III, Silver
Spring, Maryland, for Petitioner. Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Bernard A. Joseph, Senior Litigation Counsel, Anthony O. Pottinger,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuela The Takoh, a native and citizen of Cameroon, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s decision denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). For the reasons

set forth below, we deny the petition for review.

       We will uphold the Board’s order unless it is manifestly contrary to the law and an

abuse of discretion. Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011). The standard

of review of the agency’s findings is narrow and deferential.       Factual findings are

affirmed if supported by substantial evidence. Id. “Substantial evidence exists to support

a finding unless the evidence was such that any reasonable adjudicator would have been

compelled to conclude to the contrary.” Id. (internal quotation marks omitted).

       We review an adverse credibility determination for substantial evidence and give

broad deference to such a finding. The agency must provide specific, cogent reasons for

making an adverse credibility determination. Id. We conclude that substantial evidence

supports the agency’s adverse credibility finding.      Concerning Takoh’s claim that

independent corroborative evidence established eligibility for withholding of removal and

protection under the CAT, we have thoroughly reviewed the record, including the

transcript of Takoh’s merits hearing and all supporting evidence. We conclude that the

record evidence does not compel a ruling contrary to any of the agency’s factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s



                                             2
decision, INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the

petition for review.

       We deny the petition for review. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3